Citation Nr: 1214876	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.  He had subsequent service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision in which the RO, in pertinent part, denied service connection for a low back disability.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes the Veteran had two claims files that have since been combined under the above claims number.  The combined file reflects that service connection was established by a June 23, 1969 rating decision for a hemorrhoidectomy and dermatitis of the arms and hands, with each disability evaluated as noncompensable.  The Board notes that the rating decision on appeal and the October 4, 2010 rating decision (granting service connection for tinnitus) did not carry forward the other two service-connected disabilities on the rating code sheet.  Such matter is REFERRED to the RO for appropriate corrective action.


FINDING OF FACT

Although the Veteran complained of a sore back once in service, a chronic low back disability was not identified in service or for many years thereafter, and the most probative evidence indicates the current low back disability is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a low back disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and hearing testimony.    

The Board also notes that actions requested in the prior remands have been undertaken.  On remand, the AMC requested VA treatment records from the various VA facilities identified by the Veteran for 1968, 1975 and 1976.  Some records were received and the Veteran was notified in June 2011 of the records that could not be obtained.  The Veteran responded that he was incorrect about the date, and that he presented to a VA emergency room in 1978, not 1975 or 1976.  He further stated that because the VA ER was taking too long, he left to go to a private facility and that he was not actually seen in the VA ER at that time.  A report from the 1978 private facility is in the claims file.  Current VA treatment records were also obtained.  In addition, following the above development, the Veteran was afforded a thorough VA examination, and following claims file review the VA examiner provided the requested opinion as well as the rationale for her opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his back during service when he jumped out of a helicopter and landed incorrectly while carrying a radio.  Service treatment records appear to show that the Veteran complained of a sore back in November 1964, although the handwriting is difficult to decipher; a diagnosis was not rendered at that time.  At the Veteran's November 1964 separation examination, which was performed 2 weeks later, clinical evaluation of the spine was normal.

The Veteran filed an original claim for service connection for skin and hemorrhoid disabilities in April 1969, but did not mention back problems at that time.  VA treatment records from 1969 do not reveal any complaints concerning the Veteran's back.

After service, the Veteran worked on a farm, for a company that made food machines, and then in construction.  He reported that he was a Foreman or Superintendent in these jobs because his back prevented him from performing hard labor.  The Veteran's wife testified that when they began dating in 1970 she noticed that the Veteran had problems with his back.

A March 1978 private treatment record shows a herniated nucleus pulpous at 
L5-S1.  In an October 2005 VA treatment record, the Veteran complained of worsening back pain.  The Veteran complained a chronic, sharp, stabbing pain that radiated down the left leg.  The pain was elicited with walking and improved when he stopped or bended forward.  Pain medication offered limited relief.  On objective examination, there was no paramuscle spasm.  The Veteran had some pain with standing.  The impression was acute and chronic back pain.  VA diagnostic testing in October and November 2005 and October 2010 revealed disc disease and disc bulge at L5-S1.  

Pursuant to the Board's September 2010 remand, the Veteran was afforded a VA spine examination in January 2012.  The examiner documented review of the claims file, including the Veteran's assertions of the back disability that began after he jumped out of a helicopter and landed incorrectly while carrying a radio as well as post-service treatment records documenting diagnosis of a current low back disability.  The Veteran complained of a low back pain that radiated down his right leg (with occasional radiation down his left leg when the pain was severe).  "Certain activities" made the back pain worse.  The Veteran described the pain as a constant, nagging tooth ache type of pain.  He reported that after being admitted to the hospital in 1978, he started working jobs where he did not have to use his back and his doctor taught him how to take care of his back without requiring surgery.  

On examination, the diagnosis of the low back disability was degenerative disc disease, L5-S1.  The examiner opined that the Veteran's degenerative disc disease, L5-S1 was less likely as not (less than 50/50 probability) the result of military service.  The examiner explained that the first indication of treatment for a low back disability was the March 1978 private treatment record documenting a diagnosis of herniated nucleus pulpous at L5-S1.  The examiner noted that there was no history of complaint of back pain prior to 1978.  The examiner acknowledged the Veteran's assertions of onset of the back disability after jumping out of helicopters in service but explained that pain was pain and may be caused by different conditions.  The examiner reported that the lower back has many structures which can give rise to pain, including muscles, facet joints, intervertebral discs, ligaments and nerve roots; occasionally even kidney/urethral stones and metastatic cancer could cause pain and mimic back disorders.  The examiner concluded that mechanical back pain or episodic post traumatic soft tissue back pain were very common and individuals may have episodes of it at different times without any of the episodes being related to each other.  There was just no objective evidence that the Veteran's degenerative disc disease onset in service.

In this case, there is evidence of complaint of back pain in service and evidence of a current back disability.  However, what is lacking is competent evidence of a nexus between the complaint of an in-service back injury and the current degenerative disc disease.  After a review of the evidence, including the lay contentions and the medical evidence, a VA examiner opined that the Veteran's current degenerative disc disease, L5-S1 is not related to his military service.  The examiner provided a rationale for the opinion and there is no medical opinion to the contrary.

The Board acknowledges that the Veteran reports that he suffered from a low back disability since service and that such disability is due to injury sustained therein.  The Board also recognizes the testimony of his wife that he appeared to have back problems when she met him, approximately 6 years after his discharge from active service.  However, the Board finds the more contemporaneous evidence to be of greater probative value than the current assertions.  In this regard, 14 days following his complaint of a sore back in service, his separation examination revealed a normal spine.  When filing a claim for service connection in 1969, he did not mention a low back condition, and medical evidence from that time did not mention any back complaints.  Further, the Veteran's current assertions are being made more than 40 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider the significant time delay between the affiants' observations and the date on which the statements were written).

In addition, neither the Veteran nor his wife is shown to have medical training, and although they can report symptoms and observations, they are not competent to render an opinion as to the diagnosis of those symptoms or the etiology of the current back condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of low back disability requires medical testing to determine, and etiology of low back disorders requires medical expertise to determine.  Indeed, the VA examiner explained various possible causes of back pain.  In any event, whether symptoms the Veteran experienced in service or following service are in any way related to his current degenerative disc disease requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  On this point, the only probative opinion is that of the VA examiner, who indicated the Veteran's current degenerative disc disease was less likely than not related to service.  As the examiner provided an adequate rationale for the conclusion, the opinion is of significantly greater probative value than the lay contentions of the Veteran and his spouse.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that any low back complaints in service were acute, that a chronic low back disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.  Accordingly, service connection for a low back disability is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a low back disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


